Case 19-20122 Doc 41-3 Filed 12/14/20 Entered 12/14/20 11:11:15

Connecticut Local Form Fee Application Cover Sheet

FEE APPLICATION COVER SHEET

Interim/Final Fee Application of: Final

Date of Admission to U.S. District Court, District of Connecticut: 10/10/1989

Time Period: From: 04/30/2020

To: 11/04/2020

 

Bankruptcy Petition Filed: 01/30/2019

Date of Entry of Retention Order: 12/06/2019

Amount Requested

Fees $6049.00
Expenses $36.40
Total $6085.40

Retainer Request:

Retainer Received
Prior award applied
Balance before this request

Hours and Rates per professional:

Hours3.8 Rate $425.00

 

Reductions

Voluntary Fee Reductions
Expenses

Expense Detail:

Retainer Received

Prior award applied

Balance before this request
Copies per page cost and total

Page 1 of 10

(08/22/2019)
